Citation Nr: 1003636	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Dupuytren's 
contracture of the right hand, to include as secondary to a 
scar at the ulnar aspect of the right palm.

2.  Entitlement to service connection for cubital tunnel 
syndrome of the right wrist, to include as secondary to a 
scar at the ulnar aspect of the right palm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from April 1982 to June 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and December 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in October 2008.  A transcript of the hearing is associated 
with the claims file. 

This case was previously before the Board in February 2009, 
at which time it was remanded for additional development.  
The case has now been returned to the Board for further 
appellate action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to 
service connection for Dupuytren's contracture of the right 
hand and of entitlement to service connection for cubital 
tunnel syndrome of the right wrist are decided.

Before this case was previously before the Board, the Veteran 
was afforded a VA examination in January 2009.

When this case was previously before the Board in February 
2009, it was remanded for additional development, to include 
requesting an addendum opinion from the January 2009 VA 
examiner.  In the remand, the Board requested that the 
January 2009 VA examiner provide an opinion as to whether 
there is a 50 percent or better probability that the 
Veteran's disabilities are related to his military service, 
to include the July 1985 surgical procedure performed to 
excise a tumor from the Veteran's right hand.  Additionally, 
the Board requested an opinion as to whether the Veteran's 
current right hand disabilities were chronically worsened by 
his service-connected scar at the ulnar aspect of the right 
palm.

In June 2009 the January 2009 VA examiner provided an 
addendum to his examination report.  In his opinion the 
examiner stated that it is not likely that the Veteran's 
eventual problems with the right hand are etiologically 
related to the excision of palmar fibroma in the military or 
otherwise related to military service.  The examiner went on 
to state that the surgery performed on the Veteran's right 
palm in July 1985 caused a transverse scar in his right hand, 
but that the condition was not chronically worsened by the 
Veteran's military service.

The Board finds that this opinion is inadequate for 
adjudication purposes.  The Board requested that the examiner 
opine as to whether there is a 50 percent or better 
probability that the Veteran's current problems with his 
right had are etiologically related to his active service.  
The Board did not request the examiner state whether this was 
likely.  Additionally, the Board's remand instructions did 
not ask the examiner to opine at to whether the Veteran's 
service-connected scar on the ulnar aspect of his right palm 
had been chronically worsened by service; but rather, whether 
the scar itself (as the Veteran's single service-connected 
condition) had caused or chronically worsened his other right 
hand disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the claims file should be returned to the January 
2009 VA examiner for another addendum opinion which is 
responsive to the instructions contained in this remand.

Additionally, the Board notes that of record is a VA Medical 
Center primary care treatment note from December 2006.  In 
that note the examiner stated that the Veteran's current 
cubital tunnel syndrome in his right wrist may have been 
related to the repetitive work he performed in the service.  
The examiner went on to state that the Veteran was a 
steelworker in the Navy and used a welder, which was new to 
the Veteran at that time and is a tool that he has not used 
since his active service, and as such the Veteran's right 
cubital tunnel syndrome was most likely an injury sustained 
during his military service.

The Board notes that a review of the Veteran's DD Form 214 
shows that the Veteran's military occupational specialty 
(MOS) is listed as steelworker.  

A review of the January 2009 VA examination report and the 
June 2009 VA addendum opinion shows that the VA examiner made 
a broad statement that the Veteran's right hand problems were 
not related to his active service.  The examiner did not 
specifically address the fact that the Veteran worked as a 
steelworker in service and whether repetitive use in such a 
capacity could be etiologically related to the Veteran's 
current right hand problems.  As the VA primary care provider 
indicated that such an occurrence was likely, the Board finds 
it necessary for the January 2009 VA examiner to address this 
contention in the requested addendum opinion. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The claims file should be forwarded to 
the physician who performed the January 
2009 VA examination and provided the 
June 2009 addendum opinion.  The 
physician should be requested to 
provide an addendum opinion stating 
whether there is a 50 percent or better 
probability that the Veteran's right 
hand and wrist disabilities are 
etiologically related to his active 
service, to include his July 1985 
excision of palmar fibroma and his work 
as a steelworker during active service.  

When forming the requested opinion, the 
physician should specifically address 
the December 2006 VA Medical Center 
treatment note which indicates that the 
Veteran's right cubital tunnel syndrome 
is most likely related to his work as a 
steelworker during active service.

The physician should also provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran's current right hand and wrist 
conditions were caused or chronically 
worsened by his service-connected 
disability.

A complete rationale for all opinions 
expressed must be provided.

If the January 2009 VA examiner is not 
available, the claims folder should be 
provided to and reviewed in its 
entirety by another physician with the 
appropriate expertise who should 
provide the required opinions with the 
supporting rationale.  Another VA 
examination of the Veteran should only 
be performed if deemed necessary by the 
physician providing the opinions.   

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.  

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
entitlement to service connection for 
Dupuytren's contracture of the right 
hand and cubital tunnel syndrome in the 
right wrist in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


